Exhibit 10.14

 

TRAVELPORT OFFICER DEFERRED COMPENSATION PLAN

(Amended and Restated as of January 1, 2019)

 

ARTICLE 1 - INTRODUCTION

 

1.1   Purpose of Plan

 

The Company has established the Plan set forth herein to provide a means by
which certain employees may elect to defer receipt of designated percentages or
amounts of their Compensation and to provide a means for certain other deferrals
of Compensation.

 

1.2   Status of Plan

 

The Plan is intended to be “a plan which is unfunded and is maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” within the meaning
of Sections 201(2) and 301(a)(3) of the Employee Retirement Income Security Act
of 1974 (“ERISA”), and shall be interpreted and administered to the extent
possible in a manner consistent with such intent. The Plan is also intended to
comply with the American Jobs Creation Act of 2004 and Internal Revenue Code
Section 409A and the regulations and guidance thereunder and shall be
interpreted accordingly.

 

ARTICLE 2 - DEFINITIONS

 

Wherever used herein, the following terms have the meanings set forth below,
unless a different meaning is clearly required by the context:

 

2.1   Account means, for each Participant, the account established for his or
her benefit under Section 6.1.

 

2.2   Base Compensation means a Participant’s annual base salary and commissions
in excess of the compensation limit of Section 401(a)(17) of the Code (as
annually adjusted) in effect during the Plan Year. For the avoidance of doubt,
Base Compensation shall not include any amounts that will be paid or received in
income following a Participant’s Separation from Service, except for the final
payment of the Participant’s base salary.

 

2.3   Bonus Compensation means any bonus compensation paid to a Participant
under the performance-based bonus plan payable in cash which, for the avoidance
of doubt, also includes payments under any sales incentive plan a/k/a “SIP,” a
deal or transaction bonus, annual or semi-annual bonus, retention bonus,
discretionary bonus and any other short or long-term cash incentive plan.

 

2.3   Change of Control means a change in the ownership or effective control of
the Company, or in the ownership of a substantial portion of the Company’s
assets, within the meaning of Treasury Regulation Section 1.409A-3(i)(5).

 

2.4   Code means the Internal Revenue Code of 1986, as amended from time to
time. Reference to any section or subsection of the Code includes reference to
any comparable or succeeding provisions of any legislation which amends,
supplements or replaces such section or subsection.

 

2.5   Company means Travelport Inc.

 

2.6   Compensation means, collectively, a Participant’s Base Compensation and
Bonus Compensation.

 

2.7   Discretionary Matching Contribution means a contribution for the benefit
of a Participant as described in Section 5.2.

 

 





--------------------------------------------------------------------------------

 



 

2.9   Election Form means the deferral election form as approved and prescribed
by the Employee Benefits Committee. The Election Form and any related enrollment
forms may be provided under an electronic or web-based program or format as
approved by the Employee Benefits Committee.

 

2.10   Elective Deferral means the portion of Compensation which is deferred by
a Participant under Section 4.1.

 

2.11   Eligible Employee means each employee of the Employer who is classified
by the Employer as Band 9 level and above.

 

2.12   Employee Benefits Committee means the committee whose members shall from
time to time be appointed by the Company and its designee(s).

 

2.13   Employer means the Company and any majority-owned U.S. subsidiary of
Travelport Worldwide Limited, whether directly or indirectly held, that
participates in the Plan with the approval of the Board of Directors of the
Company, or their designees, including the Employee Benefits Committee.

 

2.14   ERISA means the Employee Retirement Income Security Act of 1974, as
amended from time to time. Reference to any section or subsection of ERISA
includes reference to any comparable or succeeding provisions of any legislation
which amends, supplements or replaces such section or subsection.

 

2.15   Matching Contribution means a contribution for the benefit of a
Participant as described in Section 5.1.

 

2.16   Participant means any individual who participates in the Plan in
accordance with Article 3.

 

2.17   Plan means this Travelport Officer Deferred Compensation Plan, as amended
from time to time.

 

2.18   Plan Year means the consecutive twelve-month period commencing on January
1 and ending on the following December 31.

 

2.19   Separation from Service means a separation from service within the
meaning of Treasury Regulation Section 1.409A-1(h).

 

2.20   Trust means the trust established by the Employer that identifies the
Plan as a plan with respect to which assets are to be held by the Trustee.

 

2.21   Trustee means the trustee or trustees under the Trust.

 

2.22   Unforeseeable Emergency means, to the extent permitted by Section 409A of
the Code, any financial hardship resulting from extraordinary and unforeseeable
circumstances arising as a result of one or more recent events beyond the
control of the Participant. In any event, payment may not be made to the extent
such emergency is or may be relieved: (i) through reimbursement or compensation
by insurance or otherwise; (ii) by liquidation of the Participant’s assets, to
the extent the liquidation of such assets would not itself cause severe
financial hardship; and by cessation of deferrals under the Plan. Withdrawals of
amounts because of an Unforeseeable Emergency may only be permitted to the
extent reasonably necessary to satisfy the emergency need. Examples of what are
not considered to be severe financial hardships include the need to send a
Participant’s child to college or the desire to purchase a home.

 





-2-

--------------------------------------------------------------------------------

 



 

ARTICLE 3 - PARTICIPATION

 

3.1   Commencement of Participation

 

Any individual who elects to defer part of his or her Compensation in accordance
with Section 4.1 shall become a Participant in the Plan as of the date such
deferrals commence.

 

3.2   Continued Participation

 

A Participant in the Plan shall continue to be a Participant so long as any
amount remains credited to his or her Account. Notwithstanding the foregoing,
Participation in respect of any Plan Year is not a guarantee of participation in
respect of any future Plan Year.

 

ARTICLE 4 - ELECTIONS

 

4.1   Election to Defer Compensation

 

(a)          (i)          An individual who becomes an Eligible Employee may, by
completing an Election Form and filing it as directed by the Employee Benefits
Committee within 30 days following the date on which the Employee Benefits
Committee gives such individual written notice that the individual is an
Eligible Employee, elect to defer a percentage or dollar amount (if applicable)
of his or her Base Compensation and/or Bonus Compensation, on such terms as the
Employee Benefits Committee may permit, which are paid in respect of services
performed by the Participant after the date on which the individual files the
Election Form, provided that such election shall be applied in accordance with
Section 409A of the Code.

 

(ii)         Any Eligible Employee who has not otherwise initially elected to
defer Compensation in accordance with this Section 4.1 may elect to defer a
percentage or dollar amount (if applicable) of his or her Base Compensation
and/or Bonus Compensation, on such terms as the Employee Benefits Committee may
permit, commencing with Compensation paid in respect of services for the
succeeding Plan Year, by completing an Election Form prior to the last day of
the preceding Plan Year.

 

(b)          A Participant’s Compensation shall be reduced in accordance with
the Participant’s election hereunder and amounts deferred hereunder shall be
paid by the Employer to the Trust as soon as administratively feasible and
credited to the Participant’s Account as of the date the amounts are received by
the Trustee.

 

(c)          A Participant may change or revoke his or her future deferral
election by completing an Election Form prior to the last day of the Plan Year
prior to the Plan Year in which such change or revocation shall take effect. A
Participant’s election to defer a percentage or dollar amount of Compensation
for any Plan Year shall not apply for subsequent Plan Years, and each
Participant shall be required to make an annual deferral election by completing
an Election Form prior to the last day of the preceding Plan Year.

 

4.2   Election as to Time and Manner of Payment

 

Subject to and in accordance with Section 8.1, a Participant shall make an
annual election (on the Election Form used to elect to defer Compensation under
Section 4.1) electing the date and manner in which the Elective Deferrals,
Matching Contributions and Discretionary Matching Contributions (including any
earnings attributable thereto) for such Plan Year will be paid to the
Participant.

 

A Participant may change the time and/or manner of his or her distribution,
provided such election is made at least 12 months in advance of the scheduled
payment date, the election is effective not less than 12 months after it is
made, and the payment date is deferred for at least 5 years beyond the date the
payment would otherwise have been made and such change otherwise complies with
Section 409A of the Code.

 





-3-

--------------------------------------------------------------------------------

 



 

ARTICLE 5 - MATCHING AND DISCRETIONARY MATCHING CONTRIBUTIONS

 

5.1   Matching Contributions

 

After each payroll period, monthly, quarterly, or annually, at the Employer’s
discretion, the Employer may contribute to the Trust a Matching Contribution
equal to the rate of Matching Contribution selected by the Employer at the
beginning of the Plan Year and multiplied by the amount of the Elective
Deferrals credited to the Participants’ Accounts for such period under Section
4.1. Each Matching Contribution will be credited, as of the later of the date it
is received by the Trustee or the date the Trustee receives from the Employee
Benefits Committee such instructions as the Trustee may reasonably require to
allocate the amount received to the Participants’ Accounts pro rata in
accordance with the amount of Elective Deferrals of each Participant which are
taken into account in calculating the Matching Contribution.

 

5.2   Discretionary Matching Contributions

 

After each payroll period, monthly, quarterly, or annually, at the Employer’s
discretion, the Employer may contribute to the Trust a Discretionary Matching
Contribution based upon criteria established by the Employer. Each Discretionary
Matching Contribution will be credited, as of the later of the date it is
received by the Trustee or the date the Trustee receives from the Employee
Benefits Committee such instructions as the Trustee may reasonably require to
allocate the amount received among the asset accounts maintained by the Trustee,
to the Participants’ Accounts.

 

5.3   Changes to Matching and Discretionary Matching Contributions

 

For the avoidance of doubt, the Matching Contributions and the Discretionary
Matching Contributions described in Sections 5.1 and 5.2 above are made at the
sole discretion of the Employer, the Employer is not required to make Matching
Contributions or Discretionary Matching Contributions for any Plan Year and,
subject to Section 10.3, the Employer may change, reduce or eliminate the level
of Matching Contributions and/or Discretionary Matching Contributions at any
time or from time to time.

 

ARTICLE 6 - ACCOUNTS

 

6.1   Accounts

 

The Employee Benefits Committee shall establish an Account for each Participant.
The Participant’s Account shall reflect all Elective Deferrals, Matching
Contributions and Discretionary Matching Contributions made for the
Participant’s benefit together with any adjustments for income, gain or loss and
any payments from the Account. The Employee Benefits Committee may cause the
Trustee to maintain and invest separate asset accounts corresponding to each
Participant’s Account. As of the last business day of each calendar quarter, the
Employee Benefits Committee shall provide the Participant with a statement of
his or her Account reflecting the income, gains and losses (realized and
unrealized), amounts of deferrals, and distributions of such Account since the
prior statement.

 

6.2   Investments

 

(a)          Designation by Employee Benefits Committee. The Employee Benefits
Committee may designate investment funds, based on certain stock or mutual funds
(the “Investment Funds”). In its sole discretion, the Employee Benefits
Committee may provide that the Participant elect into which Investment Funds his
or her Account will be invested or the Employee Benefits Committee may provide
that such Investment Funds elected by the Participant are for measurement
purposes only.

 





-4-

--------------------------------------------------------------------------------

 



 

(b)          Election of Investment Funds. A Participant, in connection with his
or her initial deferral election in accordance with Section 4.1 above, shall
elect, on the Election Form, one or more Investment Funds. Pursuant to
procedures established from time to time by the Employee Benefits Committee, the
Participant may (but is not required to) elect to add or delete one or more
Investment Fund(s) or to change the portion of his or her Account allocated to
each previously or newly elected Investment Fund. The Employee Benefits
Committee may, from time to time in its sole discretion, discontinue,
substitute, or add an Investment Fund. There is no guarantee that Accounts will
not lose value due to performance of the Investment Funds.

 

(c)          Investment Funds for Measurement Purposes. In the event that the
Employee Benefits Committee determines that the Investment Funds are to be used
for measurement purposes only, a Participant’s election of any such Investment
Fund, the allocation to his or her Account thereto, the calculation of
additional amounts and the crediting or debiting of such amounts to a
Participant’s Account shall not be considered or construed in any manner as an
actual investment of his or her Account balance in any such Investment Fund. In
such event, no Participant shall have any rights in or to such investments
themselves and without limiting the foregoing, a Participant’s Account shall be
a bookkeeping entry only and shall not represent any investment made on his or
her behalf by the Company.

 

ARTICLE 7 - VESTING

 

7.1   General

 

A Participant shall be immediately vested in, i.e., shall have a nonforfeitable
right to, all Elective Deferrals, all Matching Contributions and all
Discretionary Matching Contributions, and all income and gain attributable
thereto, credited to his or her Account.

 

ARTICLE 8 - DISTRIBUTIONS

 

8.1   Date Certain or Separation from Service

 

The Participant shall be paid his or her Account balance in accordance with the
Participant’s election. A Participant may elect to be paid in either in a single
lump-sum payment or in annual installments over a period elected by the
Participant up to 10 years (the amount of each installment to equal the balance
of his or her Account immediately prior to the installment divided by the number
of unpaid installments) commencing on the earlier of: a date selected by the
Participant or the Participant’s Separation from Service.

 

Except as provided in Sections 8.2 and 8.3, a Participant shall be paid, or
begin to be paid, his or her Account balance at the earlier of: (i) the
Participant’s Separation from Service or (ii) the date selected by the
Participant in accordance with such Participant’s timely election as set forth
on his or her Election Form. For distributions upon Separation from Service,
subject to Sections 11.5(a) and 11.6, a Participant shall be paid, or begin to
be paid, his or her Account balance within 90 days following his or her
Separation from Service. If a Participant fails to make an election as to the
date and/or manner of payment on either his or her initial Election Form or on
any annual Election Form, deferrals of Compensation related to such elections
shall be paid in a lump sum payment within 90 days following the Participant’s
Separation from Service, subject to Sections 11.5(a) and 11.6.

 

8.2   Change of Control

 

Within 90 days following a Change of Control, each Participant shall be paid his
or her entire Account balance in a single lump sum.

 

8.3   Death

 

If a Participant dies prior to the complete distribution of his or her Account,
the balance of the Account shall be paid, or begin to be paid, within 90 days
following the Participant’s death to the Participant’s designated beneficiary or
beneficiaries, in the form elected by the Participant on his or her initial
Election Form.

 





-5-

--------------------------------------------------------------------------------

 



 

Any designation of beneficiary shall be made by the Participant on an Election
Form filed with the Employee Benefits Committee and may be changed by the
Participant at any time by filing another Election Form. If no beneficiary is
designated or no designated beneficiary survives the Participant, payment shall
be made to the Participant’s surviving spouse, or, if none, to his or her issue
per stirpes. If no spouse or issue survives the Participant, payment shall be
made to the Participant’s estate.

 

8.4   Unforeseeable Emergency

 

In the event the Participant establishes, to the satisfaction of the Employee
Benefits Committee, that he or she has suffered an Unforeseeable Emergency, the
Employee Benefits Committee may, in its sole discretion:

 

(a)          Provide that all or a portion of any previous deferrals by the
Participant shall immediately be paid in a lump-sum cash payment, provided that
the distribution is limited to the amount reasonably necessary to satisfy the
emergency need (including any amounts of income taxes or penalties reasonably
anticipated to result from such distribution); or

 

(b)          Authorize the cancellation of such Participant’s deferral elections
as permitted under Treas. Reg. Section 1.409A-3(j)(4)(viii).

 

The severity of the unforeseeable emergency shall be judged by the Employee
Benefits Committee. The Employee Benefits Committee’s decision with  respect to
the severity of Unforeseeable Emergency and the manner in which, if at all, the
Participant’s future deferral opportunities shall be ceased and/or the manner in
which, if at all the payment of deferred amounts to the Participant shall be
altered or modified, shall be final, conclusive, and not subject to appeal.

 

8.5   Income Inclusion Under Section 409A of the Code

 

If the Internal Revenue Service or a court of competent jurisdiction determines
that Plan benefits are includible for federal income tax purposes in the gross
income of a Participant before his or her actual receipt of such benefits due to
a failure of the Plan to satisfy the requirements of Section 409A of the Code,
the Participant’s vested Account balance shall be distributed to the Participant
in a lump sum cash payment immediately following such determination or as soon
as administratively practicable thereafter; provided, however, that such payment
may not exceed the amount required to be included in income as a result of the
failure to satisfy the requirements of Section 409A of the Code.

 

ARTICLE 9 -  PLAN ADMINISTRATOR

 

9.1   Plan Administration and Interpretation

 

The Company shall be the “administrator” of the Plan within the meaning of
Section (3)(16)(A) of ERISA and the named fiduciary of the Plan under Section
402 of ERISA. The administration of the Plan shall be the responsibility of the
Company except to the extent such responsibilities are designated to the
Employee Benefits Committee, provided that the Company reserves the right to
appoint from time to time another person or entity other than the Employee
Benefits Committee to serve in such capacity. If another person or entity is so
appointed by the Company, references in this document or in the Summary Plan
Description, if any, to the Employee Benefits Committee shall be construed as
references to such person or entity.

 

The Employee Benefits Committee shall have complete discretion to interpret the
Plan and to decide all matters under the Plan. Such interpretation and decision
shall be final, conclusive and binding on all Participants and any person
claiming under or through any Participant, in the absence of clear and
convincing evidence that the Employee Benefits Committee acted arbitrarily and
capriciously. When making a determination or calculation, the Employee Benefits
Committee shall be entitled to rely on information furnished by a Participant, a
beneficiary, the Employer or the Trustee.

 

 





-6-

--------------------------------------------------------------------------------

 



 

If and while there is no Employee Benefits Committee, either because none is
designated or no one or more individuals are at the time in question actively
serving as members thereof, the responsibilities, rights, powers, authority and
functions of the Employee Benefits Committee shall be vested in the Company. In
such event, all references to the Employee Benefits Committee shall be construed
to be references to the Company, and the Employee Benefits Committee and the
Company need not furnish information, directions, instructions or notices, or
make reports or demands, one to the other.

 

9.2   Powers, Duties, Procedures, Etc.

 

The Employee Benefits Committee shall have such powers and duties, may adopt
such rules and tables, may act in accordance with such procedures, may appoint
such officers or agents, may delegate such powers and duties, may receive such
reimbursements and compensation, and shall follow such claims and appeal
procedures with respect to the Plan as it may establish.

 

9.3   Information

 

To enable the Employee Benefits Committee to perform its functions, the Employer
shall supply full and timely information to the Employee Benefits Committee on
all matters relating to the compensation of Participants, their employment,
retirement, death, termination of employment, and such other pertinent facts as
the Employee Benefits Committee may require.

 

9.4   Indemnification of Employee Benefits Committee

 

The Employer agrees to indemnify and to defend to the fullest extent permitted
by law any officer(s) or employee(s) who serve on the Employee Benefits
Committee against all liabilities, damages, costs and expenses (including
attorneys’ fees and amounts paid in settlement of any claims approved by the
Employer) occasioned by any act or omission to act in connection with the Plan,
if such act or omission is in good faith.

 

ARTICLE 10 - AMENDMENT AND TERMINATION

 

10.1   Amendments

 

The Company shall have the right to amend the Plan from time to time, subject to
Section 10.3, by an instrument in writing which has been executed on the
Employer’s behalf by its duly-authorized officer.

 

10.2   Termination of Plan

 

This Plan is strictly a voluntary undertaking on the part of the Company and
shall not be deemed to constitute a contract between the Company and any
Eligible Employee (or any other employee) or a consideration for, or an
inducement or condition of employment for, the performance of the services by
any Eligible Employee (or other employee). The Company reserves the right to
terminate the Plan at any time, subject to Section 10.3, by an instrument in
writing which has been executed on the Company’s behalf by its duly authorized
officer. Upon termination, the Company may elect (a) to continue to maintain the
Trust to pay benefits hereunder as they become due as if the Plan had not
terminated or (b) in compliance with Treas. Reg. Section 1.409A-3(j)(4)(ix),
direct the Trustee to pay promptly to Participants (or their beneficiaries) the
vested balance of their Accounts in a lump sum.

 





-7-

--------------------------------------------------------------------------------

 



 

10.3   Existing Rights

 

No amendment or termination of the Plan shall adversely affect the rights of any
Participant with respect to amounts that have been credited to his or her
Account prior to the date of such amendment or termination.

 

ARTICLE 11 – MISCELLANEOUS

 

11.1   No Funding

 

The Plan constitutes a mere promise by the Employer to make payments in
accordance with the terms of the Plan and Participants and beneficiaries shall
have the status of general unsecured creditors of the Employer. Nothing in the
Plan will be construed to give any employee or any other person rights to any
specific assets of the Employer or of any other person. In all events, it is the
intent of the Employer that the Plan be treated as unfunded for tax purposes and
for purposes of Title I of ERISA.

 

11.2   Non-Assignability

 

None of the benefits, payments, proceeds or claims of any Participant or
beneficiary shall be subject to any claim of any creditor of any Participant or
beneficiary and, in particular, the same shall not be subject to attachment or
garnishment or other legal process by any creditor of such Participant or
beneficiary, nor shall any Participant or beneficiary have any right to
alienate, anticipate, commute, pledge, encumber or assign any of the benefits or
payments or proceeds which he or she may expect to receive, contingently or
otherwise under the Plan.

 

11.3   Limitation of Participants’ Rights

 

Nothing contained in the Plan shall confer upon any person a right to be
employed or to continue in the employ of the Employer, or interfere in any way
with the right of the Employer to terminate the employment of a Participant in
the Plan at any time, with or without cause.

 

11.4   Participants Bound

 

Any action with respect to the Plan taken by the Employee Benefits Committee,
the Employer or the Trustee or any action authorized by or taken at the
direction of the Employee Benefits Committee, the Employee Benefits Committee,
the Employer or the Trustee shall be conclusive upon all Participants and
beneficiaries entitled to benefits under the Plan.

 

11.5   Taxes

 

(a)          It is the intention of the Company that this Plan comply with the
requirements of Section 409A of the Code and any guidance issued thereunder, and
the Plan shall be interpreted, operated and administered accordingly. To the
extent that any provision of this Plan or in the Election Form is ambiguous as
to its compliance with Section 409A of the Code, the provision shall be read in
such a manner so that all payments under the Plan shall not be subject to excise
tax under Section 409A of the Code. If, at the time of a Participant’s
Separation from Service, to the extent required to avoid the applicable of
additional taxes and penalties under Section 409A of the Code, amounts payable
under this Plan on account of the Participant’s Separation from Service will be
delayed (or will not be made in the case of a lump sum payment) until the
earlier of the date that is six months following the Participant’s Separation
from Service or, the Participant date of death, at which time all delayed
payments will be paid and installment payments will be payable thereafter as if
the six month delay had not occurred. Notwithstanding anything in this Plan to
the contrary, the Company does not guarantee the tax treatment of any payments
or benefits under this Plan, whether pursuant to the Code, federal, state or
local tax laws or regulations. Amounts payable under the Plan shall be construed
as separate identified payments for purposes of Section 409A of the Code.

 





-8-

--------------------------------------------------------------------------------

 



 

(b)          All federal, state or local taxes that the Employee Benefits
Committee determines are required to be withheld from any payments made under
the terms to the Plan shall be withheld.

 

11.6   Receipt and Release

 

Any payment to any Participant or beneficiary in accordance with the provisions
of the Plan shall, to the extent thereof, be in full satisfaction of all claims
against the Employer, the Company and the Trustee under the Plan, and the
Company may require such Participant or beneficiary, as a condition precedent to
such payment, to execute a receipt and release to such effect.

 

If any Participant or beneficiary is determined by the Company to be incompetent
by reason of physical or mental disability (including minority) to give a valid
receipt and release, the Company may cause the payment or payments becoming due
to such person to be made to another person for his or her benefit without
responsibility on the part of the Company, the Employer or the Trustee to follow
the application of such funds.

 

A signed release must be returned to the Company no sooner than the
Participant’s date of termination, but no later than 5:00 p.m. on the 60th day
following receipt of the release or the Participant shall irrevocably lose the
opportunity to receive any payments under the Plan; provided, however, that in
the event that the Company requires a release and the sixty (60) day period
following the Participant’s date of termination spans two taxable years, any
payment under the Plan shall be made in the second taxable year.

 

11.7   Governing Law

 

The Plan shall be construed, administered, and governed in all respects under
and by the laws of the State of Georgia, without effect to conflicts of laws
provisions thereof that would direct the application of the law of any other
state. If any provision shall be held by a court of competent jurisdiction to be
invalid or unenforceable, the remaining provisions hereof shall continue to be
fully effective.

 

11.8   Headings and Subheadings

 

Headings and subheadings in this Plan are inserted for convenience only and are
not to be considered in the construction of the provisions hereof.

 

11.9   Offset to Benefits

 

To the extent permitted by applicable law, the Company shall have the right to
offset amounts payable to a Participant under the Plan to reimburse the Company
for liabilities or obligations of the Participant to the Company incurred in the
ordinary course of business between the Company and the Participant, provided,
that, the entire amount of the offset in any of the Company’s fiscal years does
not exceed $5,000 and the offset is made at the same time and in the same amount
as the debt otherwise would have been due and collected from the Participant.

 

Travelport Inc.

 

By:

/s/ Kimberly J. Nancarrow

 

 

 

 

Name:

Kimberly J. Nancarrow

 

 

 

 

Title:

Vice President, Finance

 

 

 

 

Date:

Dec. 20, 2018

 

 

 

-9-

--------------------------------------------------------------------------------